462

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                     ( P3d )


                      BALLOT TITLES CERTIFIED

                                  May 12, 2014

Dixon v. Rosenblum (S062090). Petitioner’s argument that the Attorney General’s
    certified ballot title for Initiative Petition No. 51 (2014) does not comply
    substantially with ORS 250.035(2) to (6) is not well taken. The court certifies
    to the Secretary of State the Attorney General’s certified ballot title for the
    proposed ballot measure.

                                  May 16, 2014

McCann v. Rosenblum (S062082-84). The objections to the Attorney General’s
   modified ballot title filed by petitioner Elspeth McCann and by petitioners
   Paul Romain and Ronald R. Dodge are not well taken, and the court denies
   the same. The court certifies to the Secretary of State the Attorney General’s
   modified ballot title for Initiative Petition No. 47 (2014). ORS 250.085(10)(a).